PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/002,463
Filing Date: 7 Jun 2018
Appellant(s): Miller et al.



__________________
David W. Wu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/10/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 1, 2, 3, 4, 5, 11, 12, 13, 15, 16, 17, 18, 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan, Pub. No.: US 2012/0209847 A1, in view of Osborne et al., US 20180183843 and further in view of Kavadiki, US 20170372206.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rangan in view of Osborne, further in view of Kavadiki and Chen et al., US 2017/0372200.
Claims 7, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan in view of Osborne, further in view of Kavadiki and Clinchant et al., Pub. No.: US 2013/0204885.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rangan in view of Osborne, further in view of Kavadiki and Aasman et al., US 20160179979.

(2) Response to Argument

Appellants’ argument in page 9-11:

“As an example, the proposed Rangan-Osborne-Kavadiki combination fails to disclose, teach, or suggest at least generating a second query vector representation by using a first machine-learning model to add first contextual information represented by the first aggregated
result, which is obtained prior to the current iteration using the first query vector representation, to the first query vector representation, as independent Claim 1 recites. ..
Osborne merely disclose adding contextual information from one or more information sources (e.g., raw data from another raw data source, user input from a user application, alert information from an alert system, information from a data repository, etc.) to raw streaming data to obtain contextually enriched data. However, there is no disclosure in Osborne that such contextual enriched data is obtained based on contextual information represented by an aggregated result, which is obtained in a previous iteration, much less generating a second query vector representation by using a first machine-learning model to add first contextual information represented by the first aggregated result, which is obtained prior to the current iteration using the first query vector representation, to the first query vector representation, as recited by independent Claim 1.

Examiner’s Response:

Examiner respectfully disagrees with Appellant’s argument based on the combined teachings of Rangan in paragraph [0100], [0129] and Osborne paragraph [0078] and [0084] wherein:

(1) Rangan teaches a training cycle steps for analyzing contextual information for locate related terms and documents by utilizing the plurality of input term vectors obtained from the each previous training cycle:
(Rangan US 20180183843 [0100] “Each corresponding document vectors then can be merged into the term vector. In this aspect, the merging of the document vectors uses term vectors determined in each previous training cycle.”) (See also claim 2 rejection filed on 08/27/2021) 
(Rangan US 20180183843 [0129] Finally, processing system 100 may be tune a semantic space using parameter selection such as dimension selection, similarity function selection and selection of term-term vs. term-document projections.)
using result of data set obtained from the previous training cycle. Therefore, this step is equivalent to: “.. obtained in a previous iteration, much less generating a second query vector .. add first contextual information represented by the first aggregated result, which is obtained prior to the current iteration using the first query vector representation” as Appellant argued in the Appeal Brief above. 

(2) Osborne teaches a technique for contextually enhancing the existing raw data by add meaning and context to the raw data, as well as making inferences by aggregating and fusing the information from multiple resources with the raw data in paragraph [0078]. (See also claim 1 rejection in page 10 lines 1-19, final office action filed on 08/27/2021)
(Osborne US 20180183843 [0078] The streaming platform 710 also contextually enhances the raw data by adding and/or fusing the raw data with one or more of the following: raw data from another raw data source, information ... add meaning and context to the initially raw data, as well as make inferences by aggregating and fusing the information from multiple resources with the raw data.)

contextually enhancing the raw data by adding and/or fusing the current raw data, which is equivalent to: “contextual enriched data is obtained based on contextual information represented by an aggregated result” as Appellant argued in the Appeal Brief.

Consequently, it would have been obvious to a person having ordinary skill in the art to combine teachings of Osborne, a method of contextually enhancing the raw data by aggregating and fusing the information wherein the information may include/incorporate “term vectors” determined in each previous training cycle for further enrichment of query terms.  In another words, a method of training technique taught by Rangan for tuning a semantic space may effectively identify and enhance the contextual information by aggregating and fusing the information from the raw data contextually related to the initial raw data, which may include previously obtained/resulted term vectors over the iterative training cycles/process.

Appellants’ argument in page 14:

“It is unclear to the Appellant how generating a word embedding matrix comprising a set of co-occurrence words is equivalent to generating an aggregated result representing contextual information that is to be added to a query vector representation to generate, in a subsequent iteration, a subsequent query vector representation for accessing key-value memories in the subsequent iteration, much less generating a second aggregated result using the second relevance measures, wherein the second aggregated result represents second contextual information that is to be added to the second query vector representation to generate, in a subsequent iteration, a subsequent query vector representation, as recited by independent Claim 1”

Examiner’s Response:

Examiner respectfully disagrees with Appellants argument based on the combined teachings of Rangan in paragraph [0156] and Kavadiki paragraph [0004]-[0005] wherein:

Firstly, Rangan discloses a technique for determining related terms by using a cosine similarity function to measure the distance between terms (i.e., “relevance measures” as claimed by applicant) using a cosine similarity function (See also claim 1 rejection in the final office action filed on 
(Rangan [0156] In some embodiments, processing system 100 may determine related terms by using the input term to locate a corresponding term vector, and then identifying other term vectors closest to the term vector of the input term, for example, using a cosine similarity function. The words that correspond to its closest vectors are closest to the input term because they either co-occur with the input term in the same document or co-occur through other words in other documents a transitive relationship between them.)

Furthermore, the claimed step: “generating a second aggregated result using the second relevance measures, wherein the second aggregated result represents second contextual information” 
are essentially the same repetitive steps to the earlier argument as: “a first machine-learning model to add first contextual information represented by the first aggregated result, which is obtained prior to the current iteration using the first query vector representation...” 
Because both steps are generating an aggregated result using the previously resulted/obtained/generated information through the same training cycle to enhance the existing contextual information except that there is an additional element (i.e., “second aggregated result”) being introduced for further enhancement using the second set of query vectors

Secondly, Kavadiki discloses a method of employing the second set of co-occurrence words representing as a vector, comprising context, and aggregating one or more vectors (i.e., “to be added to the second query vector representation” as Appellant argue) pertaining each social data for further enrichment of the context associate with the second set of vectors:
(Kavadiki, US 20170372206 [0005] “.. generating a second word embedding matrix comprising a second set of co-occurrence words from the second filtered social media data, each of co-occurrence word from the second set of co-occurrence words is represented as a vector comprising context, and aggregating one or more vectors pertaining each social data submitted by each user based on the second word embedding matrix and the second set of co-occurrence words.)
Kavadiki US 20170372206 [abstract] “.. The system further obtains a second social media data pertaining to a second set of users, and performs filtering, word embedding matrix generation, and aggregation operations to obtain a second set of vectors, and further applies the trained MLTs on the second set of vectors and context associated with the second set of vectors to predict age and gender of the second set of users.”
Therefore, Examiner finds that it would have been obvious to a person having ordinary skill in the art to combine teachings of Kavadiki, a method of aggregating a second set of vectors (context), and further applies to the learning machine into the system or Rangan, for the purpose of improving the step for determining relationship See Rangan, paragraph [0048] lines 10-15, [0156] lines 11-15 and Kavadiki [abstract])

Appellants’ argument in page 17:

“It is unclear to the Appellant as to how the above-cited portion of paragraph 0029 of Osborne even relates to for each key-value memory in the set of key-value memories, weighting a value vector representation representing the value associated with the key-value memory using the first relevance measure associated with the key-value memory, as recited by Claim 1. Appellant respectfully submits that (1) there is no key-value memory structure of Claim 1 discussed in Osborne”

Examiner’s Response:

Examiner respectfully disagrees with Appellants based on the combined teachings of Rangan, paragraph [0104], [0148] and Osborne [0029].
Firstly, Rangan discloses a method of using a large collection of key-value pairs to store/access query terms and assigning the weights based on the frequency counts occurred in the document: 
Rangan [0148] Both term vectors and document vectors, at their very basic level, may have a large collection of key-value pairs to be stored and accessed. In one aspect, an index key may be either a term for a term vector or a document ID for a document vector.)
(Rangan [0104] By the same token, for word-based co-occurrences, and if two given words are observed to occur close to each other five times in a corpus, a 7 may be entered in a corresponding cell of the co-occurrence matrix. Frequency counts are usually normalized and weighted in order to reduce the effects of high frequency words, and, in case document-based co-occurrences are used, to compensate for differences in document size.)

Secondly, Osborne explicitly discloses a method of creating and storing relationships between two or more raw data streams as related; add an identifier to raw data that associates the raw data (e.g., “associated key being a key for a relevant response to the input” as claimed in claim 1) with one or more of an individual, an entity. If the entity is determined to be specifically relevant to one or more of an individual entity (“first relevance measure associated with the key-value memory” as claimed) associated with an identifier is to be added to the raw data (e.g., “weighting a value vector representation representing the value associated with the key-value memory):
(Osborne [0029] “Contextual enhancement refers to the streaming platform's processing of raw data to synthesize new derived data, which may: link raw data items; associate raw data items; build data identify a relationship between more than one data item or data stream; retrieve electronic records determined to be specifically relevant to raw data; create and store relationships between retrieved electronic records and/or raw data; create and store relationships between two or more raw data streams as related; add an identifier to raw data that associates the raw data with one or more of an individual, an entity, or a device; retrieve electronic records determined to be specifically relevant to one or more of an individual, an entity, or a device associated with an identifier added to the raw data”)

Therefore, Examiner finds that it would have been obvious to a person having ordinary skill in the art to combine teachings of Osborne (i.e., a method of contextual enhancement by associating raw data items, identified with a relationship between more than one data item) into the system of Rangan, wherein each key-value pair may establish improved contextual relationship. (i.e., “weighting a value vector representation representing the value associated with the key-value memory using the first relevance measure associated with the key-value memory” as Applicant claimed in claim 1)

Appellants’ argument in page 19:

“Furthermore, the proposed Rangan-Osborne-Kavadiki combination also fails to disclose, teach, or suggest generating, through a set of iterations in an iterative process, a final aggregated result using a final query vector representation, wherein a current iteration in the iterative process comprises ... , as independent Claim 1 recites.”

Examiner’s Response:

Rangan discloses a method of computing a new document vector for each document by examining all the terms of the document and merging all the term vectors into a new document vector (e.g., using a vector sum, “using the first relevance measures to weight value vector” to produce “a final aggregated result using a final query vector representation” as argued by Appellant) wherein the merging of term vectors (e.g., “aggregating the weighted value vector representations” as claimed in claim 1) may take into account the frequency of each term (i.e., “weight”) in the document and the frequency of the document in the entire corpus (i.e., “a final aggregated result” as claimed by Applicant):
(Rangan [0099] Once term vectors are computed, these term vectors can be projected on to document vectors. For example, processing system 100 may then compute new document vectors from the term vectors, replacing the former random assignments with a new vector. For example, processing system 100 computes a new document vector for each document by examining all the terms of the document and merging all the term vectors into a new document vector (e.g., using a vector sum). The merging of term vectors may take into account the frequency of each term in the document and the frequency of the document in the entire corpus)
Accordingly, Examiner determined that Appellant’s argument is not persuasive.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CHONGSUH PARK/Examiner, Art Unit 2154   

/ZHENGXI LIU/Primary Examiner                                                                                                                                                                                                       
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154                                                                                                                                                                                                        
                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.